     Case 2:20-cv-02068-JCM-VCF Document 12 Filed 12/16/20 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, State Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY, CHICAGO
     TITLE INSURANCE COMPANY, and CHICAGO TITLE
12   AGENCY OF NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                 UNITED STATES DISTRICT COURT
17
                                          DISTRICT OF NEVADA
18
       US BANK NATIONAL ASSOCIATION,                    Case No.: 2:20-CV-02068-JCM-VCF
19
                             Plaintiff,                 STIPULATION AND ORDER TO
20                                                      EXTEND TIME TO RESPOND TO
                      vs.                               COMPLAINT [ECF No. 1]
21
       FIDELITY NATIONAL TITLE GROUP,                   (FIRST REQUEST)
22     INC. et al.,
23                           Defendants.
24

25
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”), Chicago Title

26
     Insurance Company (“Chicago Title”) and Chicago Title Agency of Nevada, Inc. (“Chicago

27   Agency”) (collectively “Defendants”) and plaintiff U.S. Bank National Association (“U.S.

28   Bank”), by and through their respective attorneys of record, which hereby agree and stipulate as

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:20-cv-02068-JCM-VCF Document 12 Filed 12/16/20 Page 2 of 3



1    follows:
2           1.      On November 10, 2020 U.S. Bank filed its complaint in the Eighth Judicial District
3    Court for the State of Nevada;
4           2.      On November 10, 2020, Chicago Title removed the instant case to the United
5    States District Court for the State of Nevada (ECF No. 1);
6           3.       On December 2, 2020, U.S. Bank served its complaint on Chicago Agency, and
7    subsequently served its complaint on FNTG and Chicago Title on December 3, 2020;
8           4.      Chicago Agency’s response to U.S. Bank’s complaint is currently due on
9    December 23, 2020, while Chicago Title and FNTG’s respective responses to U.S. Bank’s
10   complaint are currently due on December 24, 2020;
11          5.      Counsel for Defendants is requesting a roughly 30-day extension (31 days for
12   Chicago Agency, and 30 days for Chicago Title and FNTG) until Saturday, January 23, 2020 for
13   Defendants to file their respective responses to U.S. Bank’s complaint to afford Defendants’
14   counsel additional time to review and respond to U.S. Bank’s complaint.
15          6.      Counsel for U.S Bank does not oppose the requested extension;
16          7.      This is the first request for an extension made by counsel for Defendants, which is
17   made in good faith and not for the purposes of delay.
18          8.      This stipulation is entered into without waiving any of Defendants objections under
19   Fed. R. Civ. P. 12.
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:20-cv-02068-JCM-VCF Document 12 Filed 12/16/20 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to
2    the complaint is hereby extended through and including January 23, 2021.
3    Dated: December 16, 2020                    SINCLAIR BRAUN LLP
4

5                                                By:    /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
6                                                      Attorneys for Defendants
                                                       CHICAGO TITLE INSURANCE
7                                                      COMPANY, FIDELITY NATIONAL TITLE
                                                       GROUP, INC., and CHICAGO TITLE
8                                                      AGENCY OF NEVADA, INC.
9    Dated: December 16, 2020                    WRIGHT FINLAY & ZAK, LLP
10

11                                               By:    /s/-Darren T. Brenner
                                                       DARRENT T. BRENNER
12
                                                       Attorneys for Plaintiff
                                                       U.S. BANK NATIONAL ASSOCIATION
13

14   IT IS SO ORDERED.
                                     December
                        16th day of _____________,
15          Dated this _____                       2020.

16                                               __________________________________________
                                                 CAM FERENBACH
17                                               UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                             3
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
